*HLD-012 (Resubmit)                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3029
                                       ___________

                             In re: BORN ISLAM RUSH,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                             (Related to No. 1-13-cv-04788)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 3, 2015

          Before: McKEE, Chief Judge, GARTH and BARRY, Circuit Judges

                               (Filed: November 16, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Born Rush filed a petition for writ of mandamus requesting that

we direct the District Court to rule upon his then-pending petition under 28 U.S.C.

§ 2241. Soon thereafter, the District Court disposed of Rush’s § 2241 petition,

dismissing it in part and denying it in part. Because the District Court granted Rush the


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
relief he requested in his mandamus petition — a decision on his § 2241 petition — his

mandamus petition has been rendered moot. See, e.g., Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). Accordingly, we will dismiss Rush’s

mandamus petition.




                                           2